UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1910



THERESA SPARROW,

                                              Plaintiff - Appellant,

          versus


MICHAEL J. ASTRUE,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     William A. Webb,
Magistrate Judge. (4:05-cv-00150-WW)


Submitted:   July 25, 2007                 Decided:   August 10, 2007


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Ricci, EDWARDS & RICCI, PA, Greenville, North Carolina,
for Appellant. George E.B. Holding, United States Attorney, Anne
M. Hayes, Joshua B. Royster, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Theresa Sparrow appeals the order of the magistrate judge

upholding the denial of disability insurance benefits.*     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the magistrate judge.   Sparrow v.

Astrue, No. 4:05-cv-00150-WW (E.D.N.C. Aug. 1, 2006).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




     *
      The parties consented to the exercise of jurisdiction by the
magistrate judge.

                              - 2 -